Mr. JUSTICE TRAPP, dissenting: Initially, we note that the misapplication of the sick leave provisions by the school administration as recited in the principal opinion is not a sound judicial basis for the interpretation of the statute passed by the legislature. We undertake to construe the language found in section 24 — 6 of the School Code (Ill. Rev. Stat. 1975, ch. 122, par. 24 — 6): “Sick leave shall be interpreted to mean personal illness, quarantine at home, or serious illness or death in the immediate family or household.” Such was the precise language employed by the legislature in adopting the statute in 1947 (Ill. Rev. Stat. 1949, ch. 122, par. 22 — 6), and in effect since that date. Pursuant to the statute, defendant adopted a sick leave policy which was supplemented by a maternity leave policy. In Broccolo v. Horace Mann Mutual Casualty Co. (1962), 37 Ill. App. 2d 493, 186 N.E.2d 89, the court considered the word “sickness” as used in an exclusionary clause of an insurance policy. The court stated: “As argued by plaintiff, we agree that sickness’ is a variable term. However, we believe it is used genetically in describing a diseased condition, illness or ill health; also, that the word ‘condition,’ as used to describe a state of being, is used synonymously with ‘sickness’ in discussing and construing an insurance policy. Both words must be read in context and taken in their ordinary and popular sense, as so used.” 37 Ill. App. 2d 493, 497, 186 N.E.2d 89, 91. It would appear that by the very limited duration of the annual sick leave provided that the legislature did not contemplate the extension of sick leave with full pay to cover the post-pregnancy period of six to eight weeks required for recuperation as described by the physicians testifying here. The medical testimony of record is consistent in reflecting medical opinion that a normal pregnancy is neither an illness nor a sickness. Similarly, the period of recuperation following a normal delivery is not deemed an illness or sickness in a medical context. It is only when the pregnancy suffers complications deviating from the normal that the condition is deemed or determined to be an illness. Each of the plaintiffs except one was described as having enjoyed a normal pregnancy and recovery. The excepted plaintiff, Winks, suffered some varicosity during a period between December 8,1973, and January 2, 1974. This action was filed in 1977. She is not seeking to recover for a pregnancy-related illness however, but is seeking to recover in the context of a paid maternity leave. There is a clear-cut distinction between the concept of maternity leave as a personal illness and a pregnancy-related illness. Rentzer v. Unemployment Insurance Appeals Board (1973), 32 Cal. App. 3d 604, 108 Cal. Rptr. 336; Massachusetts Electric Co. v. Massachusetts Commission Against Discrimination (Mass. 1978), 375 N.E.2d 1192. Deizman v. Board of Education (1977), 53 Ill. App. 3d 1050, 369 N.E.2d 257, is cited as authority. It does not, in fact, reach the issue here. That opinion states: “While the Board would apparently contest the fact that plaintiff was ill during his incarceration, we note no reason in the record before us to question his illness.” 53 Ill. App. 3d 1050, 1053, 369 N.E.2d 257, 259. While the opinion accepted as a fact that the plaintiff was ill within the meaning of section 24 — 6 of the School Code (Ill. Rev. Stat. 1977, ch. 122, par. 24 — 6), it found that the plaintiff was not prevented from performing his teaching duties by reason of illness. The issue here is whether the plaintiffs were prevented from performing their teaching duties by an illness within the meaning of the statute. It is apparent from the record that they were not. The judgment of the trial court should be reversed.